Citation Nr: 1750947	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  15-01 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an aneurysm, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran essentially contends that an aneurysm was either caused by an incident in service, or was caused or permanently aggravated beyond its normal progression by a service-connected disability.  Private medical records indicate that the Veteran underwent surgery related to an aneurysm in 2011.  The Board notes that the RO scheduled the Veteran for an examination to determine the etiology of the aneurysm and the Veteran did not appear for the examination.  However, the Veteran's service-connected disabilities would make it difficult for the Veteran to attend any examination.  The Board finds that remand is necessary to procure a medical opinion regarding the etiology of the aneurysm.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed aneurysm.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  Then, provide a VA medical doctor examiner with access to the claims file so that the examiner may provide an opinion on the etiology of the aneurysm.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner should note the service medical records, the post-service treatment records, and the Veteran's lay statements.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  The examiner is asked to provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's aneurysm is related to service or any incident of service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's aneurysm was caused by any service-connected disability, to include bilateral below-the-knee amputations, hemiparesis, a chronic brain syndrome, bilateral hearing loss, diabetes mellitus, otitis media, facial nerve paresis, residuals of fractures of the mandibular symphysis and subcondylar neck with internal fixation and paresthesia, and scars?

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's aneurysm has been aggravated (permanently worsened beyond the natural progress of the disorder) by any service-connected disability, to include bilateral below-the-knee amputations, hemiparesis, a chronic brain syndrome, bilateral hearing loss, diabetes mellitus, otitis media, facial nerve paresis, residuals of fractures of the mandibular symphysis and subcondylar neck with internal fixation and paresthesia, and scars?

3.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

